Exhibit 10.1

KELLY SERVICES, INC.

EQUITY INCENTIVE PLAN

(As Amended and Restated February 15, 2017)

Section 1 — Purposes

This KELLY SERVICES, INC. EQUITY INCENTIVE PLAN (the “Plan”) provides for
long-term incentive stock-related or other performance-related compensation to
selected key employees and directors of the Company or an Affiliated Entity for
their contributions to the Company’s growth and profitability. Such compensation
is intended to help the Company attract and retain superior individuals, and it
gives those individuals shared financial interests with the Company’s
stockholders that are believed to positively affect their job performance.

Section 2 — Definitions and Rules of Construction

(a) The terms in quotation marks below have the following meanings under the
Plan:

“Additional Shares” means immediately vested shares of Company Stock awarded
pursuant to Section 9A(c) of the Plan.

“Affiliated Entity” means a corporation, partnership or other business
enterprise in which the Company has control as defined in Rule 405 of the
Securities Act of 1933.

“Annual Retainer” means the total amount payable in cash or Company Stock to a
Director as an annual retainer (excluding meeting fees and committee fees) for
services provided by the Director to the Company.

“Award” means a Restricted Award, Performance Award, Other Stock-Based Award,
award of Additional Shares, Option, SAR, grant of Company Stock to Directors, or
Foreign Award granted under the Plan.

“Board” means the Board of Directors of the Company.

“Cause” means the occurrence of any one or more of the following:

(i) The grantee’s willful and continued failure to substantially perform his or
her duties with the Company (other than any such failure resulting from the
grantee’s Disability), after a written demand for substantial performance is
delivered to the grantee, by the Board or the Chief Executive Officer of the
Company, that specifically identifies the manner in which the Board or the Chief
Executive Officer believes that the grantee has not substantially performed his
or her duties, and the grantee has been given an opportunity, within thirty
(30) days following grantee’s receipt of such notice, to meet in person with the
Board (or its designee) to explain or defend the alleged act or acts, or failure
or failures to act relied upon by the Company and, to the extent such cure is
possible, the grantee has not cured such act or acts or failure or failures to
act within the thirty (30) day period;

(ii) The grantee’s gross negligence or willful engagement in conduct that is
demonstrably and materially injurious to the Company, monetarily or otherwise;

(iii) The grantee’s conviction of, or plea of guilty or nolo contendere, to any
felony or to any other crime which involves the personal enrichment of the
grantee at the expense of the Company; and

(iv) The grantee’s material breach of the Company’s Code of Business Conduct and
Ethics.



--------------------------------------------------------------------------------

Notwithstanding the above, for purposes of this provision, no act or failure to
act shall be considered “willful” or “intentional” unless done or omitted to be
done, by the grantee in bad faith or without reasonable belief that the
grantee’s act or omission was in the best interests of the Company. Any act, or
failure to act, based upon authority given pursuant to a resolution duly adopted
by the Board or based upon the instructions of the Chief Executive Officer or a
senior officer of the Company or based upon the advice of counsel for the
Company shall be conclusively presumed to be done, or omitted to be done, by the
grantee in good faith and in the best interests of the Company.

“Change in Control” means, unless otherwise provided in the applicable Award
Agreement, the occurrence of any of the following events:

(i) The acquisition by any individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Exchange Act) (a “Person”) of beneficial
ownership (within the meaning of Rule 13d-3 promulgated under the Exchange Act)
of twenty percent (20%) or more of either (A) the Class B Common Stock of the
Company or (B) the combined voting power of the then outstanding voting
securities of the Company entitled to vote generally in the election of
directors (the “Outstanding Company Voting Securities”); provided, however, that
for purposes of this paragraph (i), unless the Board adopts a resolution stating
that such events constitute a Change in Control, the following acquisitions
shall not constitute a Change in Control: (I) any acquisition directly from the
Company, (II) any acquisition by the Company, (III) any acquisition by any
employee benefit plan (or related trust) sponsored or maintained by the Company
or any corporation controlled by the Company, (IV) transfers of shares of
Company stock shown as beneficially owned by Terence E. Adderley, and any
subsequent transfers of such shares, (V) an acquisition by an underwriter who
temporarily holds securities pursuant to an offering of such securities, or
(VI) any acquisition pursuant to a transaction which complies with clauses (A),
(B), and (C) of paragraph (iii) below; or

(ii) Individuals who, at the beginning of any period of twenty-four
(24) consecutive months, constitute the Board (the “Incumbent Board”) cease for
any reason to constitute at least a majority of the Board; provided, however,
that any individual becoming a director subsequent to the date of this Plan
whose election, or nomination for election by the Company’s stockholders, was
approved by a vote of at least a majority of the directors then comprising the
Incumbent Board shall be considered as though such individual were a member of
the Incumbent Board, but excluding, for this purpose, any such individual whose
initial assumption of office occurs as a result of an actual or threatened
election contest with respect to the election or removal of directors or other
actual or threatened solicitation of proxies or consents by or on behalf of a
Person other than the Board; or



--------------------------------------------------------------------------------

(iii) Consummation of a reorganization, merger or consolidation or sale or other
disposition of all or substantially all of the assets of the Company or the
acquisition of assets of another entity (a “Corporate Transaction”), in each
case, unless, following such Corporate Transaction, (A) all or substantially all
of the individuals and entities who were the beneficial owners, respectively, of
the Class B Common Stock of the Company or the Outstanding Company Voting
Securities immediately prior to such Corporate Transaction beneficially own,
directly or indirectly, more than fifty percent (50%) of, respectively, the
Class B Common Stock of the Company or the combined voting power of the then
outstanding voting securities entitled to vote generally in the election of
directors, as the case may be, of the corporation resulting from such Corporate
Transaction (including, without limitation, a corporation which as a result of
such transaction owns the Company or all or substantially all of the Company’s
assets either directly or through one or more subsidiaries) in substantially the
same proportions as their ownership, immediately prior to such Corporate
Transaction of the Class B Common Stock of the Company or the Outstanding
Company Voting Securities, as the case may be; (B) no Person (excluding any
employee benefit plan (or related trust) of the Company or such corporation
resulting from such Corporate Transaction) beneficially owns, directly or
indirectly, more than twenty percent (20%) of the combined voting power of the
then outstanding voting securities of the corporation resulting from such
Corporate Transaction, except with respect to any Person who had such ownership
in the Company prior to the Corporate Transaction; and (C) at least a majority
of the members of the board of directors of the corporation resulting from such
Corporate Transaction were members of the Incumbent Board at the time of the
execution of the documentation or action of the Board resulting in a Corporate
Transaction; or

(iv) Approval by the stockholders of the Company of a complete liquidation or
dissolution of the Company.

“Code” means the Internal Revenue Code of 1986, as amended.

“Committee” means the Compensation Committee of the Board or any other committee
designated by the Board to administer this Plan. The Committee shall be
comprised of two or more “non-employee directors” within the meaning of Rule
16b-3 of the Securities and Exchange Commission. Further, to the extent that the
Company determines it desirable to qualify Awards granted hereunder as
“qualified performance-based compensation” within the meaning of Section 162(m),
the Committee shall be comprised solely of two or more “outside directors”
within the meaning of Section 162(m).

“Company” means Kelly Services, Inc.

“Company Stock” means the Class A Common Stock, $1.00 par value, of the Company.

“Director” means any individual who is a member of the Board and is not an
Employee.

“Disability” means the total and permanent inability of an Employee by reason of
sickness or injury to perform the material duties of such Employee’s regular
occupation with his or her Employer where such inability has existed for at
least six continuous months.

“Employee” means an employee of the Company or an Affiliated Entity.

“Employer” means the Company or the Affiliated Entity which employs an Employee.

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

“Fair Market Value” means, for any given date, the last sale price for a share
of Company Stock as reported by The NASDAQ Stock Market (“Nasdaq”) for that date
(or if no such prices are so reported for such date, for the latest preceding
date on which such sale prices were so reported). If the Fair Market Value for a
given date cannot be determined by reference to a Nasdaq price report, it shall
be determined by the reasonable application of a reasonable valuation method
that satisfies the requirements of Treasury Regulation Section
1.409A-1(b)(iv)(B).

“Foreign Award” means an award granted pursuant to Section 10 of the Plan.



--------------------------------------------------------------------------------

“Incentive Stock Option” or “ISO” means an Option that meets the requirements of
Section 422 of the Code (or any successor provision) and that is identified as
intended to be an ISO in the written agreement evidencing the Option.

“Named Executive Officer” means, for purposes of Section 9B, an Employee who is
the chief executive officer or among the three highest compensated officers
(other than the chief executive officer or the chief financial officer) of the
Company for any given fiscal year, whose compensation is subject to disclosure
under Exchange Act rules, and who is a Section 16 Reporting Person, and any
other individual who is included in the definition of “covered employee” for
purposes of Section 162(m) of the Code pursuant to Treasury Regulations or other
Internal Revenue Service guidance.

“Nonqualified Stock Option” or “NQSO” means an Option that is not an ISO.

“Option” means an Option to purchase Company Stock granted pursuant to Section 6
of the Plan.

“Other Performance Award” means a cash-denominated award granted under Section
9A or 9B of the Plan which, until vested, is subject to forfeiture.

“Over-10% Owner” means an owner of over 10% of the total combined outstanding
voting power of all classes of capital stock of the Company.

“Performance Award” means an award of Performance Shares, Performance Share
Units or Other Performance Award.

“Performance Shares” and “Performance Share Units” mean, respectively, shares of
Company Stock and Share Units granted under Section 9A or 9B of the Plan which,
until vested, are subject to forfeiture.

“Protected Information” means trade secrets, confidential and proprietary
business information of the Company and Affiliated Entities, and any other
information of the Company, including, but not limited to, customer lists
(including potential customers), sources of supply, processes, plans, materials,
pricing information, internal memoranda, marketing plans, internal policies, and
products and services which may be developed from time to time by the Company
and its agents or employees, including the grantee; provided, however, that
information that is in the public domain (other than as a result of a breach of
this Plan) is not Protected Information.

“Restricted Award” means an award of Restricted Shares or Restricted Share
Units.

“Restricted Shares” and “Restricted Share Units” mean, respectively, shares of
Company Stock and Share Units granted under Section 8 of the Plan which, until
vested, are subject to forfeiture.

“Rule 16b-3” means Securities and Exchange Commission Rule 16b-3, as amended.

“Section 16 Reporting Person” means a person required by Section 16 of the
Exchange Act and related rules to file reports concerning such person’s
ownership of and transactions in Company equity securities.

“Section 162(m)” means Section 162(m) of the Code (or any successor), together
with the related U.S. Department of Treasury regulations.

“Share Unit” means a unit available for award under the Plan which: (1) upon
vesting or payout, shall entitle the holder to receive from the Company for each
Share Unit vested or paid, a share of Company Stock, and (2) until settled after
vesting, or until forfeited, shall entitle the holder to be paid by the Company
the equivalent of any cash dividend paid on Company Stock to which the holder
would have been entitled if, on the date of grant of such Share Unit, the
grantee of the Share Unit had instead been granted a Restricted Share or
Performance Share; provided, however, that with respect to Performance Share
Units, any cash dividend equivalent shall either be not accrued and payable or
be subject to the vesting restrictions applicable to the related Award, at the
discretion of the Committee when the Award is granted.



--------------------------------------------------------------------------------

“Solicitation” means to solicit, divert or attempt to solicit or divert from the
Company and its Affiliated Entities, any work or business related to the
employee staffing and consulting services business, which includes, but is not
limited to, direct placement, outplacement, outsourcing, recruitment,
recruitment process outsourcing, temporary staffing services, management
services, vendor on-site, vendor management, and consulting services (the
“Company’s Business”), or otherwise related to any activity that is in
competition with the Company and its Affiliated Entities, from any client or
customer, or potential client or customer, of the Company and its Affiliated
Entities for either grantee or any other entity that may employ, engage, or
associate with grantee in any fashion, or have any contact, through
business-oriented social networking sites or otherwise, with any client or
customer, or potential client or customer, of the Company and its Affiliated
Entities for either grantee or any other entity that may employ, engage or
associate with grantee in any fashion, for purposes of influencing any such
client or customer, or potential client or customer, to not use or not continue
to use the Company or its Affiliated Entities for work or business related to
the Company’s Business (provided, however, that notwithstanding anything to the
contrary contained in this Plan, a grantee may own up to two percent (2%) of the
outstanding shares of the capital stock of a company whose securities are
registered under Section 12 of the Securities Exchange Act of 1934). For
purposes of this section, “client(s)” or “customer(s)” of the Company and its
Affiliated Entities, shall mean any individual, corporation, limited liability
company, partnership, proprietorship, firm, association, or any other entity
that the Company or its Affiliated Entities has invoiced during the preceding
twelve (12) months, and “potential client(s) or customer(s)” shall be any
individual, corporation, limited liability company, partnership, proprietorship,
firm, association, or any other entity that the grantee knew or should have
known was a potential customer through personal knowledge or had any personal
exposure through Company meetings or marketing efforts, during the preceding
twelve (12) months.

“Stock Appreciation Right” or “SAR” means a right granted pursuant to Section 7
of the Plan which, upon exercise, shall entitle the holder to receive from the
Company the Fair Market Value of a share of Company Stock on the exercise date
minus the Fair Market Value of such a share on the date of grant.

(b) References in this Plan to the “issuance” of shares, to shares “issued” or
“issuable,” and the like, include transfers of treasury shares as well as new
issuances of authorized but previously unissued shares.

Section 3 — Administration

(a) General. The Plan shall be administered by the Committee, subject to the
express limitations set forth in the Plan. The Committee may, by majority vote,
grant Awards and determine the type, amount and other terms and conditions of
each Award. The Committee shall have authority to prescribe the forms of written
agreements to evidence Awards, to interpret the Plan and the provisions of such
agreements, to adopt administrative rules and procedures concerning
administration of the Plan and to take such other action as it determines to be
necessary, advisable, appropriate or convenient for the administration of the
Plan in accordance with its purposes, including certifying whether any
performance measures have been met.

The Committee may delegate to the chief executive officer of the Company, if
also a director, some or all of its authority to grant Awards under the Plan to
Employees who are not Section 16 Reporting Persons or Senior Vice Presidents or
officers of higher rank, in which case actions taken by the chief executive
officer pursuant to such delegated authority shall have the same effect as if
taken by the Committee. The chief executive officer shall periodically notify
the Committee of any grants made pursuant to such delegation of authority.

The Committee may delegate performance of recordkeeping and other ministerial
functions concerning the Plan and its day-to-day operations to such persons as
it may specify from time to time.

(b) Repricing. Except for adjustments made pursuant to Sections 14 and 15,
absent stockholder approval, neither the Committee nor the Board shall approve a
program providing for (i) the cancellation of outstanding Options and/or SARs in
exchange for cash or the grant in substitution therefore of new Options and/or
SARs having a lower exercise price, (ii) the amendment of outstanding Options
and/or SARs to reduce the exercise price thereof, or (iii) the payment, at the
time of exercise of an Option or SAR, of a cash bonus or grant or sale of
another Award. This paragraph is intended to prohibit the repricing of
“underwater” Options or SARs without stockholder approval and will not be
construed to apply to “issuing or assuming a stock option in a transaction to
which section 424(a) applies,” within the meaning of Code Section 424.



--------------------------------------------------------------------------------

(c) Interpretation and Construction. If an Award is intended to qualify
performance-based compensation under Section 162(m), any provision of the Plan
that would prevent such Award from so qualifying shall be established and
administered, interpreted and construed to carry out such intention and any
provision that cannot be so administered, interpreted and construed shall to
that extent be disregarded.

Section 4 — Eligibility for Awards; No Requirement of Uniformity

Any type of Award may be granted to any Employee or Director at any time, except
that Foreign Awards may be granted only as permitted under Section 10 of the
Plan. The type, amount, timing and other terms and conditions of Awards made to
a grantee need not be uniform, comparable or proportionate among grantees.

Section 5 — Maximum Number of Shares; Other Award Limits

(a) Maximum Number of Shares. For purposes of this section, “Affected Shares”
are shares of Company Stock that have been issued as Restricted Shares or Units,
Performance Awards, Additional Shares or similar Foreign Awards or that have
been made subject to future issuance in settlement of Options (whether or not
with related SARs), Share Units or Foreign Awards. For a given date, the
“Adjustment Period” comprises the Company’s current fiscal year to date, plus
its four immediately preceding fiscal years.

The total number of Affected Shares awarded through the Company’s 2017
shareholders meeting shall never exceed 15% of the number of outstanding shares
of Company Stock (exclusive of treasury shares) at the end of the immediately
preceding Company fiscal year (rounded downward, if necessary to eliminate
fractional shares)

(i) minus the sum, for the Adjustment Period, of the numbers of:

(A) Shares awarded as Restricted Shares or Performance Awards

(B) Share Units awarded

(C) Shares made subject to Option grants

(D) Shares issued or granted for future issuance as Foreign Awards.

(ii) plus the sum, for the Adjustment Period, of the numbers of:

(A) Shares as to which Options have expired or terminated for any reason other
than exercise of such Options or of related Tandem SARs

(B) Shares as to which Restricted Awards and Performance Awards have been both
granted and forfeited

(C) Shares transferred to the Company (actually or constructively) to satisfy
the exercise price of outstanding Options.

Stock options, SARs and other equity-based awards assumed by the Company in a
merger or acquisition of another company shall not count against the shares
available for Award under the Plan.

Commencing with the Company’s 2017 shareholders meeting, the maximum number of
shares of Company Stock that may be issued or delivered pursuant to Awards under
the Plan shall be 4,700,000. Shares issued or delivered pursuant to an Award may
be authorized but unissued Shares, treasury Shares, including Shares purchased
in the open market, or a combination of the foregoing.

The aggregate number of Shares available for issuance or delivery under the Plan
shall be subject to adjustment as provided in Section 14.



--------------------------------------------------------------------------------

(b) ISO Award Limits. The number of shares covered by outstanding ISOs plus the
number of shares issued in settlement of exercised ISOs under this Plan may not
exceed 4,000,000 shares.

(c) Options, SARs, Restricted Awards, Performance Awards and Other Stock-Based
Awards. The number of shares of Company Stock subject to an Option, SAR,
Restricted Award, Performance Award or Other Stock-Based Award shall be
specified at the time of grant. Subject to the limits on Award amounts set forth
in Section 5(b) above, this Section 5(c) and any adjustment under Section 14 of
the Plan: (i) the maximum number of shares of Company Stock that may be granted
as Options (whether or not in tandem with SARs) during any consecutive five
calendar years to any single Employee shall be 750,000; (ii) the maximum number
of shares of Company Stock that may be granted in connection with stand-alone
SARs during any consecutive five calendar years to any single Employee shall be
750,000; (iii) the maximum number of shares of Company Stock that may be granted
in connection with Other Stock-Based Awards during any consecutive five calendar
years to any single Employee shall be 750,000; (iv) the maximum number of shares
of Company Stock subject to Restricted Awards that may be granted to any single
Employee with respect to a single performance period during any consecutive five
calendar years to any single Employee shall be 750,000; (v) the maximum number
of shares of Company Stock subject to Performance Shares and/or Performance
Share Units that may be granted to any single Employee with respect to a single
performance period is 500,000 and (vi) the maximum Fair Market Value (determined
on the grant date) of Company Stock that may be granted to any single Director
with respect to each twelve-month period beginning with each annual shareholder
meeting is $500,000.

(d) Cash Denominated Award Limits. The maximum amount of an Other Performance
Award payable with respect to any single Employee shall be $2,500,000 multiplied
by the number of years included in any applicable performance period(s) (and any
applicable fraction for any portion of a performance period of less than one
year) relating to such Awards. The maximum amount of cash compensation that may
be paid (taking any deferrals into account for the year of the deferral) to any
single Director with respect to each twelve-month period beginning with each
annual shareholder meeting is $500,000.

(e) Share Usage. In addition to the number of shares of Company Stock provided
for in Section 5(a) with respect to Awards granted on the date of or after the
Company’s 2017 shareholders meeting, the following shares shall be available for
Awards under the Plan: (i) shares covered by an Award that expires or is
forfeited, canceled, surrendered or otherwise terminated without the issuance of
such shares and the release of the “substantial risk of forfeiture” under
Section 83 of the Code, if applicable; (ii) shares covered by an Award that is
settled only in cash; (iii) shares granted through the assumption of, or in
substitution for, outstanding awards granted by a company to individuals who
become Employees or Directors as the result of a merger, consolidation,
acquisition or other corporate transaction involving such company and the
Company or any of its Affiliates (except as may be required by reason of
Section 422 of the Code or the rules and regulations of any stock exchange or
other trading market on which the Shares are listed); and (iv) any Shares from
Awards exercised for or settled in vested and nonforfeitable Shares that are
later returned to the Company pursuant to any compensation recoupment policy,
provision or agreement. Notwithstanding the foregoing, the following shares
issued or delivered under this Plan shall not again be available for grant as
described above with respect to Awards granted on the date of or after the
Company’s 2017 shareholders meeting: Shares tendered in payment of the exercise
price of an Option, shares withheld by the Company or any Affiliated Entity to
satisfy a tax withholding obligation, and shares that are repurchased by the
Company with Option proceeds. Without limiting the foregoing, with respect to
any SAR that is settled in shares, the full number of shares subject to the
Award shall count against the number of shares available for Awards under the
Plan regardless of the number of shares used to settle the SAR upon exercise.
This Section 5(e) shall apply to the number of shares reserved and available for
Incentive Stock Options only to the extent consistent with applicable Treasury
regulations relating to Incentive Stock Options under the Code.

Section 6 — Options

(a) Incentive Stock Options and Nonqualified Stock Options. At the time of the
grant of an Option, the Committee shall specify whether it is intended to be an
Incentive Stock Option or a Nonqualified Stock Option, and the agreement
evidencing such Option shall designate the Option accordingly. However,
notwithstanding such designation, to the extent that the aggregate Fair Market
Value of the shares with respect to which ISOs are exercisable for the first
time by the grantee during any calendar year exceeds $100,000 (or such other
amount as



--------------------------------------------------------------------------------

permitted by Code Section 422(d)) such Options shall be treated as Nonqualified
Stock Options. For purposes of this Section 6(a), ISOs shall be taken into
account in the order in which they were granted. The Committee may prescribe
such terms and conditions for an ISO grant, other than those specified in the
Plan, as it deems desirable to qualify the Option as an incentive stock option
under the Code. If an Option (or any portion thereof) intended by the Committee
to be an ISO fails to qualify as an ISO, either at the time of grant or
subsequently, such failure to qualify shall not invalidate the Option (or such
portion), and instead the nonqualified portion (or, if necessary, the entire
Option) shall be deemed to have been granted as a Nonqualified Stock Option
regardless of its designation in the grant and in the Option agreement.

(b) Exercisability. The time at which any portion of an Option first becomes
exercisable (which may be at or after the date of grant) and the latest date on
which the Option may be exercised (the “expiration date”) shall be as specified
at the time of grant, provided that no Option shall be exercisable prior to
twelve (12) months of continued service by a grantee following the date of
grant, except as otherwise provided in the Option Award or this Plan for
termination of service for death or Disability, or pursuant to Section 15.
However, the expiration date for any ISO granted to an Over-10% Owner may be no
later than five years after the grant, and the expiration date for any other
Option may be no later than ten years after the date of grant. The Committee
may, in its discretion, accelerate the exercisability of any portion of an
Option or provide for automatic acceleration of exercisability of any portion of
an Option upon the occurrence of such events as it may specify, such as upon the
death or Disability of a grantee. However, no acceleration of exercisability of
any portion of an ISO shall be effective without the consent of the Option
holder if such acceleration would cause the ISO or any other ISO of such holder
(or any portion thereof) to become a Nonqualified Stock Option. During the
lifetime of the grantee of an Option, the Option may be exercised only by the
grantee or the grantee’s legal representative.

(c) Exercise Price. Unless a higher price is specified at the time of grant, the
per share exercise price of each Option shall be the Fair Market Value of a
share of Company Stock on the date of grant, except that the per share exercise
price of any ISO granted to an Over-10% Owner shall be at least 110% of such
Fair Market Value on the grant date.

(d) Exercise Procedures and Payment. The holder of an exercisable Option (or
Option portion) may exercise it in whole or in part by complying with such
procedures for exercise as are then in effect and tendering payment in full of
the aggregate exercise price for the number of shares in respect of which the
Option is then being exercised. Except to the extent further restricted or
limited at the time of grant, payment may be made (1) entirely in cash, (2) by
delivery of whole shares of Company Stock owned by the Option holder for more
than six months on the date of surrender, (3) pursuant to a cashless exercise
program implemented by the Company in connection with the Plan or (4) by any
combination of the foregoing methods of payment. Any shares delivered in payment
shall be valued at their Fair Market Value on the date of delivery.

(e) Effect of Employment or Service Termination. The Committee shall determine
the disposition of the grant of each Option in the event of the disability,
death or other termination of employment of an Employee or termination of
service as a Director.

Section 7 — Stock Appreciation Rights

(a) Types of SARs Authorized. SARs may be granted in tandem with all or any
portion of a related Option (a “Tandem SAR”) or may be granted independently of
any Option (a “Stand-Alone SAR”). A Tandem SAR may be granted either
concurrently with the grant of the related Option or at any time thereafter
prior to the complete exercise, termination, expiration or cancellation of such
related Option.

(b) Exercise Price. The exercise price for each SAR shall be established in the
discretion of the Committee; provided, however, that (i) the exercise price per
share subject to a Tandem SAR shall be the exercise price per share under the
related Option (but not less than the Fair Market Value per share of Company
Stock on the effective date of grant of the SAR) and (ii) the exercise price per
share subject to a Stand-Alone SAR shall not be less than the Fair Market Value
of a share of Company Stock on the effective date of grant of the SAR.



--------------------------------------------------------------------------------

(c) Exercisability and Termination.

(i) Tandem SARs. Tandem SARs shall be exercisable as follows, subject to such
other provisions as the Committee may specify when the Tandem SAR is granted:

(A) The only persons entitled to exercise such SARs shall be the holder of the
related Option or such holder’s legal representative

(B) The expiration date of such SARs shall be the same as that of the related
Option

(C) SARs shall be exercisable if (and only if) and to the extent that the
related Option is then exercisable, except that SARs shall not be exercisable by
a Section 16 Reporting Person at any time within six months after the date on
which the SARs were granted even if the related Option is then exercisable

(D) Exercise of SARs shall automatically terminate the related Option with
respect to the same number of shares as the number of SARs being exercised

(E) Exercise, cancellation or termination of an Option shall automatically
terminate the same number of related SARs as the number of shares with respect
to which the Option is being exercised, canceled or terminated

(F) Tandem SARs related to an Incentive Stock Option shall be exercisable only
when the then Fair Market Value of a share of Company Stock exceeds the exercise
price of the Incentive Stock Option.

(ii) Stand-Alone SARs. Stand-Alone SARs shall be exercisable at such time or
times, or upon such event or events, and subject to such terms, conditions,
performance criteria and restrictions as shall be determined by the Committee
and set forth in the Award agreement evidencing such SAR; provided, however,
that no Stand-Alone SAR shall be exercisable after the expiration of ten
(10) years after the effective date of grant of such SAR, and further provided
that no SAR shall be exercisable prior to twelve (12) months of continued
service by a grantee following the date of grant, except as otherwise provided
in the SAR Award or this Plan for termination of service for death or
Disability, or pursuant to Section 15.

(d) Exercise Procedures and Settlement Elections. Exercisable SARs may be
exercised at any time in accordance with such exercise procedures as are then in
effect. Except to the extent further restricted at the time of grant, at or
prior to exercise of SARs, the holder may elect to have the exercised SARs
settled (1) entirely in cash, (2) to the extent possible, in whole shares of
Company Stock and the balance in cash, or (3) partially in cash in an amount
specified by the holder and the balance in whole shares of Company Stock plus
cash in lieu of any fractional share. If no election is made, the SARs shall be
settled in any of the foregoing manners as the Committee shall determine. For
purposes of settlement, shares of Company Stock shall be valued at their Fair
Market Value as of the settlement date.

(e) Effect of Termination of Employment. A SAR shall be exercisable after a
grantee’s termination of employment to the extent and during such period as
determined by the Committee, in its discretion, and as set forth in the Award
agreement evidencing such SAR.

Section 8 — Restricted Awards

(a) General. Awards of Restricted Shares are awards of actual Company Stock,
while Awards of Restricted Share Units are awards that may consist of Company
Stock, cash equivalents of Company Stock, or a combination of both. The
restrictions that may be imposed relate to possession, vesting and conditions to
vesting, payment of dividends and potential forfeiture.

(b) Restriction Period. At the time of grant of a Restricted Award, the
Committee shall establish a period of no less than twelve months with respect to
such Restricted Award, which period (the “restriction period”) shall commence on
the date of grant or such other date selected by the Committee. The Committee
may provide for



--------------------------------------------------------------------------------

such restriction period to lapse in installments. The Committee may impose such
restrictions or conditions to the vesting of a Restricted Award as it, in its
sole discretion, deems appropriate. By way of example and not by way of
limitation, the Committee may require, as a condition to the vesting of any
Restricted Award, that the grantee or the Company achieves such performance
goals as the Committee may specify. If a Restricted Award is intended to qualify
as “qualified performance-based compensation” under Code Section 162(m), all
requirements set forth in Section 9B that otherwise apply to Performance Awards
must also be satisfied with respect to such Restricted Award in order for a
grantee to be entitled to payment.

(c) Vesting and Forfeiture. If the grantee of a Restricted Award remains an
Employee or Director throughout the applicable restriction period, and any other
conditions imposed by the Committee are satisfied, the entire Restricted Award
shall become fully vested and no longer subject to forfeiture at the end of the
restriction period. If the grantee ceases to be an Employee or Director during
the restriction period due to death or Disability (including during the first
twelve months following the date of grant), the Award shall be vested in
proportion to the then elapsed portion of the restriction period, and the
remainder of such Award shall be forfeited, unless the Committee determines to
waive such forfeiture, in whole or in part, and vest those Shares or Units. If
the grantee otherwise ceases to be an Employee or Director during the
restriction period, the Committee shall determine the disposition of the Award.

(d) Restricted Share Certificates and Dividends or Distributions. Restricted
Shares shall be issued to the grantee as promptly as practicable after the
grant, but the certificates representing such Restricted Shares shall bear an
appropriate legend and shall be held by the Company. Non-cash dividends or other
distributions upon Restricted Shares shall be retained and held by the Company,
pending vesting or forfeiture of the Restricted Shares. Such retained non-cash
dividends and other distributions shall be vested or forfeited, as the case may
be, upon the vesting or forfeiture of such Restricted Shares. Non-cash dividends
and other distributions that vest shall be distributed to the grantee of the
Restricted Shares as promptly as practicable after the vesting date. The grantee
of Restricted Shares shall be entitled to receive any cash dividends paid with
respect to such Shares during the restriction period.

(e) Settlement of Restricted Share Units. An Award of Restricted Share Units
that vests shall be settled in cash, whole shares of Company Stock (valued at
Fair Market Value as of the settlement date), or a combination thereof, as the
Committee shall determine. The mode of settlement shall not violate the Plan’s
limitations on available shares or any limitations imposed by the Committee at
the time of grant of the Award or at any other time while the Award is unvested
and the grantee is still an Employee or Director. Restricted Share Units that
vest shall be settled in full during the year that the vesting date occurs, and
no later than two and one-half months after the calendar year in which vesting
occurs.

Section 9A — Performance Awards and Additional Shares in General

(a) Performance Period and Goals. At the time of grant of a Performance Award,
the Committee shall establish one or more performance periods of no less than
twelve (12) months with respect to such Performance Award. If the Award is
granted during the first fiscal quarter of the Company’s fiscal year, the
performance period will commence on the first day of that fiscal year and can
also be based on the calendar years. For grants made after the first fiscal
quarter of the Company’s fiscal year, the Committee can also use the performance
period that starts on the first day of the fiscal year or calendar year,
pro-rated as determined by the Committee. Otherwise, the performance period will
commence on the date of grant or such other period selected by the Committee. At
the time of grant of the Performance Award, the Committee shall also establish
one or more business performance goals for the performance period and, if it
establishes more than one, the weight to be given each such goal (collectively,
“performance goals”). The initial performance goals with respect to a
Performance Award may be modified or adjusted during the performance period in
light of previously unforeseen transactions, events or circumstances occurring
after the initial performance goals are established. All performance goals shall
be subject to the approval of the Board.

(b) Performance Assessment, Vesting and Forfeiture. As soon as practicable after
the end of a performance period for a Performance Award, the Committee shall
determine the extent to which the performance goals for that Award were
attained. Subject to the terms of any applicable award agreement (which terms
shall govern), if the grantee of a Performance Award remains an Employee
throughout the applicable performance period,



--------------------------------------------------------------------------------

and any other conditions imposed by the Committee are satisfied, the Performance
Award (or any applicable portion thereof based on the extent the
performance-goals are satisfied) shall become vested according to its terms and
no longer subject to forfeiture at the end of the applicable performance period.
If the grantee ceases to be an Employee during the performance period due to his
or her death, Disability or termination by the Company without Cause, then
shortly after termination of employment or service for these reasons (but not
earlier than after the applicable performance periods are completed and the date
the Committee determines that the performance goals are attained) the grantee
shall be entitled to receive a pro-rata portion of the portion of the
Performance Award that would have otherwise vested if his or her employment or
service had continued until the end of such performance period, based on the
portion of the performance period that the grantee was employed by the Company,
and the remainder of such Performance Award shall be forfeited, unless the
Committee determines to waive such forfeiture in whole or in part; provided,
however, that in the event of a termination by the Company without Cause, the
Committee has no such discretion to waive such forfeiture if the grantee is a
Named Executive Officer or an individual that the Committee reasonably believes
may become a Named Executive Officer and designates the Performance Award as
subject to Section 162(m)’s requirements (a “Prospective NEO”). In the event of
termination by the Company without Cause, the grantee must be employed for at
least one year after the date the grants were approved to be entitled to a pro
rata award. If a grantee who is not a Named Executive Officer otherwise ceases
to be an Employee during the applicable performance period for any reason other
than death, Disability, or termination by the Company without Cause, or other
than following normal retirement, as defined by the Committee, the Committee
shall determine the disposition of the Performance Award. Except as stated in
the applicable award agreement, if a grantee who is a Named Executive Officer
otherwise ceases to be an Employee during the performance period for any reason
other than death, Disability termination by the Company without Cause, or
following normal retirement, as defined by the Committee, the Performance Award
will be forfeited in its entirety. Performance Awards that vest shall be settled
during the year that the vesting date occurs, and no later than two and one-half
months after the year in which vesting occurs.

(c) Additional Shares. At the end of the performance period, the Committee may
recommend a grant of Additional Shares to the grantee of a Performance Award
that is settled in Company Stock if the grantee is then an Employee and is not a
Named Executive Officer, and the Committee determines that satisfaction of the
performance goals so warrants. Additional Shares awarded to a grantee shall be
immediately vested and shall be issued to the grantee as soon as practicable
after the grant.

(d) Other Matters. The provisions of Section 8(d) of the Plan shall also apply
to Performance Shares, and the provisions of Section 8(e) shall also apply to
Performance Share Units. The Committee may make interim grants of Awards to new
Employees in a fair and equitable manner. The Committee may, in its sole
discretion, settle any vested and payable Other Performance Award (1) entirely
in cash, (2) to the extent possible, in whole shares of Company Stock and the
balance in cash, or (3) partially in cash in an amount specified by the
Committee and the balance in whole shares of Company Stock. For purposes of
settlement, shares of Company Stock shall be valued at their Fair Market Value
as of the settlement date.

Section 9B — Performance Awards to Named Executive Officers

(a) Special Provisions Applicable. Notwithstanding other provisions of the Plan,
the provisions of this Section 9B shall apply to all Performance Awards granted
to Named Executive Officers that are intended to qualify as “qualified
performance-based compensation” and that are not subject to the tax deduction
limit imposed by Section 162(m). Except as superseded by this Section 9B and
unless otherwise stated, all provisions of the Plan applicable to Performance
Awards shall also apply to such Performance Awards granted to Named Executive
Officers.

(b) Timing of Grants. Performance Awards may be granted to Named Executive
Officers only during the first 90 days of the Company’s applicable performance
period, except in limited circumstances.

(c) Performance Objectives and Payout Schedules. At or prior to the grant of
each Performance Award to a Named Executive Officer or Prospective NEO, the
Committee shall establish one or more objectively determinable performance goals
(which may be annual, cumulative or based on some other portion of the
performance period) for the Award relating to one or more or any combination of
the following areas of Company or other business unit performance, either in
absolute terms or relative to the performance of one or more other companies or
an index covering multiple companies, over the relevant performance period.



--------------------------------------------------------------------------------

(i) Earnings (which includes net profits, operating profits, operating earnings,
and net income, and which may be calculated before or after taxes, interest,
depreciation, amortization or taxes, as specified at the time of the any
Performance Award is granted) or earnings per share of Company Stock;

(ii) Revenues;

(iii) Gross Profits;

(iv) Cash flow;

(v) Return on revenues, gross profits, sales, assets or equity;

(vi) Customer or employee retention;

(vii) Customer satisfaction;

(viii) Expenses or expense levels;

(ix) One or more operating ratios;

(x) Stock price;

(xi) Market share;

(xii) Capital expenditures;

(xiii) Net borrowing, debt leverage levels, credit quality or debt ratings;

(xiv) The accomplishment of mergers, acquisitions, dispositions, public
offerings or similar extraordinary business transactions;

(xv) The Company’s Quality Management System;

(xvi) Shareholder return;

(xvii) Organizational health/productivity;

(xviii) Sales volume; and/or

(xix) Brand or product recognition/acceptance

At the same time, the Committee shall establish a payout schedule for the
Performance Award, which shall be a predetermined range from threshold
performance amount or level of the target Other Performance Award, Performance
Shares and/or Performance Share Units constituting the Award (if actual Company
results for the period do not at least equal threshold performance amount or
level specified by the Committee, then payout will be zero) to maximum
performance amount or level of such Award (if actual Company results for the
performance period at least equal the threshold performance goal(s) established)
and shall be structured so as to permit objective determination of payouts over
the full range of actual Company results. At the time any Performance Award is
granted, the Committee shall specify which (if any) types or categories of
extraordinary, unusual, non-recurring, or other items or events shall be
excluded or otherwise not fully taken into account when actual Company results
relating to such goal(s) are calculated, and the only adjustments in actual
Company results which thereafter shall be permissible for purposes of applying
the established payout schedule for the Performance Award shall be objectively
determinable adjustments for the items or events so specified.



--------------------------------------------------------------------------------

(d) No Discretion to Increase Awards or Waive Forfeitures. The Committee may
establish other preconditions to payout of a Performance Award to a Named
Executive Officer, including preconditions that may call for subjective
determinations by the Committee. The otherwise scheduled payout on any
Performance Award granted to a Named Executive Officer may be reduced by the
Committee to the extent it deems appropriate if, in the Committee’s judgment,
the Named Executive Officer’s individual performance during the performance
period has not warranted the scheduled payout. However, for so long as Code
Section 162(m) may require, the payout on any Performance Award granted to a
Named Executive Officer that is intended to qualify as “qualified performance
based compensation” shall not exceed the payout permissible under the Award’s
payout schedule, and no Additional Shares or additional cash amount shall be
granted to any Named Executive Officer.

(e) Promotions and New Hires. With respect to a Named Executive Officer who is
newly hired or is promoted by the Company during a performance period, the
Committee shall grant a Performance Award, or adjust a Performance Award
previously granted, to such Named Executive Officer for such performance period
pursuant to the provisions of this Section 9B(e); provided, however, that no
Performance Award shall be granted or adjusted in such a manner as to cause any
such award to fail as “qualified performance-based compensation” within the
meaning of section 162(m)(4)(C) of the Code and Section 1.162-27 of the Treasury
Regulations promulgated thereunder.

(i) Pro-Rated Performance Awards for Newly-Eligible Executives. A Named
Executive Officer who is granted an Performance Award more than 90 days after
the beginning of the performance period, either because the Named Executive
Officer is newly hired or is promoted into a Named Executive Officer position,
will be granted a Performance Award under the Plan for such performance period
based on the number of maximum, target, and threshold levels established by the
Committee during the first 90 days of the performance period for similar
Employees at the new or promoted Named Executive Officer’s award level, with the
number of maximum, target, and threshold number of shares that can be earned at
each level pro-rated based on the ratio of the number of full months remaining
in the performance period on and after the date of hire or promotion (as
applicable) to the total number of months in the performance period. For any
award grade created between the award grades for which the Committee has
established the maximum, target, and threshold levels, straight-line
interpolation shall be used to determine the pro-rated number of maximum,
target, and threshold shares in accordance with this Section 9B(e).

(ii) Adjustments to Outstanding Performance Awards. If a Named Executive Officer
is promoted after the beginning of a performance period, such Employee’s
outstanding Performance Award granted for such performance period will be
adjusted, effective as of the date of such promotion, based on the number of
maximum, target, and threshold levels established by the Committee during the
first 90 days of the Performance Period for such Employee’s award level. The
adjustments to each such Named Executive Officer’s Performance Award shall be
pro-rated on a monthly basis, with the number of maximum, target, and threshold
shares for the Employee’s original position and the original achievement levels
applicable for the number of full months preceding the effective date of the
promotion and the number of maximum, target, and threshold shares for the
Employee’s new position applicable and the revised achievement levels for the
remaining number of months in the performance period. For any award created
between the levels for which the Committee has established the number of
maximum, target, and threshold shares as described above, straight-line
interpolation shall be used to determine the pro-rated number of maximum,
target, and threshold shares in accordance with this Section 9B(e).

(iii) Negative Discretion. Notwithstanding any other provision of this Section
9B(e), the Committee retains the discretion to reduce the amount of any
Performance Shares, including a reduction of such amount to zero. By way of
illustration, and not in limitation of the foregoing, the Committee may, in its
discretion, determine (A) not to grant a pro-rated Performance Award pursuant to
Section 9B(e), (B) not to adjust an outstanding Performance Award pursuant to
Section 9B(e), (C) to grant a pro-rated Performance Award in a smaller amount
than would otherwise be provided by Section 9B(e), or (D) to adjust an
outstanding Performance Award to produce a smaller award than would otherwise be
provided by Section 9B(e), above.



--------------------------------------------------------------------------------

(f) Certification by Committee. As soon as practicable following the completion
of the performance period applicable to a Performance Award, the Committee shall
certify in writing the extent to which the applicable performance goals have
been attained and the resulting final value of the Award earned by the Named
Executive Officer.

Section 10 — Foreign Awards

The Committee may modify the terms of any type of Award described in Sections 6,
7, 8 or 9A of the Plan for grant to an Employee or Director who is subject to
tax or similar laws of a country other than the United States and may grant such
modified Award, and structure and grant other types of awards related to
appreciation in value of Company Stock, to such an Employee or Director, as the
Committee determines necessary or advisable in order to provide such grantee
with benefits and incentives comparable (to the extent practically possible) to
those which would be provided the grantee if the grantee were not subject to
such foreign laws. Notwithstanding the foregoing, if the Employee or Director is
also subject to Code Section 409A, the modifications of any type of Award
described in Sections 6, 7, 8, or 9A of the Plan, or the structure of other
types of awards related to appreciation in value of Company Stock may not be
made in a manner that would cause non-compliance with Code Section 409A.

Section 11 — Other Stock-Based Awards

(a) General. The Committee may, in its sole discretion, grant Awards of Company
Stock or Awards that are valued in whole or in part by reference to, or are
otherwise based on the Fair Market Value of Company Stock (“Other Stock-Based
Awards”). Such Other Stock-Based Awards shall be in such form, and dependent on
such conditions, as the Committee shall determine including, without limitation,
the right to receive one or more shares of Company Stock (or the equivalent cash
value of such shares) upon the completion of a specified period of service, the
occurrence of an event, the attainment of performance objectives and/or other
criteria specified by the Committee. Other Stock-Based Awards may be granted
alone or in addition to any other Awards granted under the Plan. Subject to the
provisions of the Plan, the Committee shall determine to whom and when Other
Stock-Based Awards will be made; the number of shares to be awarded under (or
otherwise related to) such Other Stock-Based Awards; whether such Other
Stock-Based Awards shall be settled in cash, Company Stock or a combination of
cash and Company Stock; and all other terms and conditions of such Awards
(including, without limitation, the vesting provisions thereof). If an Other
Stock-Based Award is intended to qualify as “qualified performance-based
compensation” under Code Section 162(m), all requirements set forth in Section
9B that otherwise apply to Performance Awards must also be satisfied with
respect to such Other Stock-Based Award in order for a grantee to be entitled to
payment. Other Stock-Based Awards must provide either that they will be paid no
later than 2 1/2 months after the end of the year in which they vest or that
they will be paid in a lump-sum payment at a specified time, within the meaning
of Treasury Regulation Section 1.409A-3(i)(1)(i).

(b) Director Awards. In addition to any other Award that might be granted to a
Director, each Director who is elected at the annual stockholders meeting, whose
term continues thereafter, or who is elected between annual stockholders
meetings shall receive a portion of his or her Annual Retainer (or pro-rated
Annual Retainer for a Director elected between annual stockholders meetings) in
the form of Company Stock in a percentage (up to a maximum of 100%) of the
Annual Retainer as determined from time to time by the Board.

Unless deferred pursuant to a deferral program adopted by the Company for
Directors, with respect to those Directors elected at the annual meeting of
stockholders, or whose term continues thereafter, the portion of the Annual
Retainer to be paid in the form of Company Stock shall be paid on the first
business day next following the date of the annual meeting of stockholders, and
with respect to any Director elected to the Board between annual meetings, the
portion of the Annual Retainer to be paid in the form of Company Stock will be
paid on the first business day following his or her election to the Board (each
an “Issue Date”).

Unless otherwise determined by the Board, the number of shares of Company Stock
issued to a Director in accordance with Section 11(b) shall be determined by
multiplying (x) the Annual Retainer (or pro-rated Annual Retainer for a Director
elected between annual stockholders meetings) provided to such Director for the
year by (y) the percentage established by the Board in accordance with Section
11(b) for the year and dividing the product of (x) and (y) by the Fair Market
Value of a share of Company Stock on the Issue Date. Fractional shares resulting
from this formula shall be rounded, up or down, to the nearest whole share at
the sole discretion of the Board.



--------------------------------------------------------------------------------

The Board shall determine whether any Award to Directors shall be subject to any
restrictions consistent with Section 8 or Section 9A.

(c) At the time of the grant of Awards to Employees pursuant to Section 11(a),
the Committee shall require a period of no less than twelve (12) months of
continued service by an Employee following the date of grant, except as
otherwise provided in the Award or this Plan for death, Disability, or pursuant
to Section 15, or with respect to 5 percent (5%) of the maximum number of shares
of Company Stock that may be issued or delivered pursuant to Section 5.

Section 12 — Certain Provisions Generally Applicable to Awards

(a) Award Agreements. Each Award (other than any award of Additional Shares and
any similar Foreign Award unless the Committee otherwise determines) shall be
evidenced by a written agreement setting forth the type, amount and other terms
and conditions of such Award, as are not inconsistent with the Plan as the
Committee shall have specified with respect to such Award.

(b) Transfer Restrictions; Potential Forfeiture. No Option or SAR, no Other
Stock-Based Award, no unvested Performance Award or Restricted Award, no Foreign
Award similar to any of the foregoing, and none of the rights or privileges
conferred by any such Award may be sold, assigned, pledged, hypothecated or
otherwise transferred in any manner whatsoever, except that, if the Committee
determines that such transfer will not violate any requirements of the
Securities and Exchange Commission or the Internal Revenue Service, the
Committee may permit an intervivos transfer by gift to or for the benefit of a
family member of the grantee. Any attempt to sell, assign, pledge, hypothecate
or otherwise transfer any such Award or any of the rights and privileges
conferred thereby contrary to the provisions of the Plan shall be void and
unenforceable against the Company.

(c) Overriding Precondition; Potential Forfeiture. It shall be an overriding
precondition to the vesting of each Performance Award, Restricted Award, Other
Stock-Based Award, and similar Foreign Award and the exercisability of each
Option, SAR and similar Foreign Award: (1) that the grantee of such Award not
engage in any activity that, in the opinion of the Committee, is in competition
with any activity of the Company or any Affiliated Entity or is otherwise
inimical to the best interests of the Company and that has not been approved by
the Board or the Committee and (2) that the grantee furnish the Committee with
all the information confirming satisfaction of the foregoing condition that the
Committee reasonably requests. If the Committee determines that a grantee has
engaged in any activity prohibited by the foregoing conditions, all of the
grantee’s then outstanding Options, SARs and similar Foreign Awards shall
immediately be cancelled, and all of the grantee’s then unvested Restricted
Awards, Performance Awards, Other Stock-Based Awards, and similar Foreign Awards
shall immediately be forfeited.

For this purpose, the Awards shall state that the grantee agrees that for a
period of twelve (12) months after a grantee’s termination of employment, the
grantee shall not directly or indirectly, individually, or as a director,
employee, officer, principal, agent, or in any other capacity or relationship,
engage in any business or employment, or aid or endeavor to assist any business
or legal entity that is in direct competition with the business of the Company
as then being carried out (provided, however, that notwithstanding anything to
the contrary contained in this Plan, a grantee may own up to two percent (2%) of
the outstanding shares of the capital stock of a company whose securities are
registered under Section 12 of the Securities Exchange Act of 1934). A Grantee
will acknowledge that Company has operations in all 50 states, the District of
Columbia and at least twenty-nine other countries, that the Company’s strategic
plan is to continue to expand its operations and presence both domestically and
internationally and that grantee’s services are integral to these operations and
expansion plans.

In addition, during grantee’s employment with the Company, and any subsidiary
thereof, and during the twelve (12) month period following any termination of
grantee’s employment for any reason, grantee shall not, except in the course of
carrying out his or her duties hereunder, directly or indirectly induce any
employee of the Company or any of its subsidiaries to terminate employment with
such entity, and shall not directly or indirectly, either individually or as
owner, agent, employee, consultant or otherwise, knowingly employ or offer
employment to any person who is or was employed by the Company or a subsidiary
thereof unless such person shall have ceased to be employed by such entity for a
period of at least six (6) months.



--------------------------------------------------------------------------------

Grantee shall not, directly or indirectly, during his or her employment with the
Company and during the twelve (12) month period following any termination of
grantee’s employment for any reason engage in any Solicitation.

Grantee shall not disparage, slander or injure the business reputation or
goodwill of the Company in any material way, including, by way of illustration,
through any contact with vendors, suppliers, employees or agents of the Company
which could harm the business reputation or goodwill of the Company.

The Company has advised the grantee and the grantee acknowledges that it is the
policy of the Company to maintain as secret and confidential all Protected
Information, and that Protected Information has been and will be developed at
substantial cost and effort to the Company. All Protected Information shall
remain confidential permanently, and the grantee shall not, at any time,
directly or indirectly, divulge, furnish, or make accessible to any person,
firm, corporation, association, or other entity (otherwise than as may be
required in the regular course of the grantee’s employment with the Company),
nor use in any manner, either during the term of employment or after
termination, at any time, for any reason, any Protected Information, or cause
any such information of the Company to enter public domain.

In the event of a violation of this provision, Company retains all rights to
seek monetary damages against a grantee or to seek other equitable remedies
against the grantee.

For purposes of this Section 12(c), “grantee” refers only to Employees.

(d) Tax Withholding; Notice to Company of Certain Actions. Whenever cash is to
be paid pursuant to the settlement of an Award, the Company shall have the right
to deduct therefrom an amount sufficient to satisfy any federal, state and local
withholding tax requirements related thereto.

The Committee may provide, on request of a grantee, for withholding of otherwise
issuable shares upon the grant, exercise, vesting or settlement of Awards or for
the tender of other shares of Company Stock owned by such grantee or holder in
order to satisfy tax withholding obligations arising in connection with the
grant, exercise, vesting or settlement of an Award. If the Committee grants such
elections, it may condition, limit or qualify them in any manner it deems
appropriate.

If any grantee shall, in connection with the acquisition of shares of Company
Stock under the Plan, make the election permitted under Code Section 83(b)
(i.e., an election to include in gross income in the year of transfer the
amounts specified in Code Section 83(b)), the grantee shall notify the Company
of such election within ten days of filing notice with the Internal Revenue
Service, in addition to any filing and notification required pursuant to
regulations issued under the authority of Code Section 83(b).

(e) Stockholder Status. The grantee of an Award, and other persons to whom the
Award or the grantee’s rights thereunder may pass, shall have no rights or
privileges of a holder of shares of Company Stock, in respect of any shares
issuable pursuant to or in settlement of such Award, unless and until
certificates representing such shares have been issued in their name(s).

Section 13 — No Right to Employment or Award

No person shall have any claim or right to be granted an Award. The grant of an
Award shall not confer upon any Employee or Director a right with respect to
continued employment or service by the Company or an Affiliated Entity. Further,
the Company and each Affiliated Entity reaffirms its at-will employment
relationship with its Employees and expressly reserves the right to dismiss a
grantee at any time free from any liability or claim, except as provided under
this Plan.

Section 14 — Adjustments upon Changes in Capitalization

In the event of a stock split, stock dividend, reverse stock split, combination
of shares or conversion or exchange of voting shares for non-voting shares, the
Board shall make a proportionate adjustment to the number and kind of shares
available for issuance in the aggregate and to any individual under and pursuant
to the Plan (including



--------------------------------------------------------------------------------

the settlement of ISOs), the number and kind of shares covered by outstanding
Options and the per share exercise price of such Options, the numbers of
outstanding SARs and Share Units and the terms of Foreign Awards. In the event
of a reorganization or recapitalization, merger, consolidation or similar
transaction involving the Company, a rights offering or any other change in the
corporate or capital structure of the Company (other than as provided in the
immediately preceding sentence), the Board shall make such adjustments as it may
deem appropriate in the number and kind of shares available for issuance in the
aggregate and to any individual under and pursuant to the Plan (including in
settlement of ISOs), the number and kind of shares covered by outstanding
Options and the per share exercise price of such Options, the numbers of
outstanding SARs and Share Units and the terms of Foreign Awards. Any adjustment
with respect to an ISO in connection with a transaction to which Section 424(a)
of the Code (or its successor) applies shall be made in accordance therewith
unless the Board specifically determines otherwise. Notwithstanding the
foregoing, the Board shall not make any adjustment to the number of shares
covered by outstanding Options or the per share exercise price of such Options
or the number of outstanding SARs that would cause the exercise price to be less
than the Fair Market Value of the underlying shares on the date the Option or
SAR was granted or cause the number of shares subject to the Option or SAR to be
other than fixed on the original date of grant of the Option or SAR.

Section 15 Change In Control

(a) Committee Discretion. The Committee may, in its sole discretion and without
the consent of a grantee of an Award, either by the terms of the Award or by
resolution adopted prior to the occurrence of a Change in Control, determine
whether and to what extent outstanding Awards under the Plan shall be assumed,
converted or replaced by the resulting entity in connection with the Change in
Control (or, if the Company is the resulting entity, whether such Awards shall
be continued by the Company), in each case subject to equitable adjustments in
accordance with Section 14 of the Plan.

(b) Awards that are Assumed. To the extent outstanding Awards granted under the
Plan are assumed, converted or replaced by the resulting entity in the event of
a Change in Control (or, if the Company is the resulting entity, to the extent
such Awards are continued by the Company) as provided in Section 15(a) of the
Plan, then, except as otherwise provided in the applicable Award or in another
written agreement with the grantee, or in a Company severance plan, if any:

(i) Any such outstanding Awards that are subject to performance goals shall be
converted to service-based Awards by the resulting entity based on the shares of
Company Stock payable as if the “target” level performance goal had been
achieved, and such converted Awards shall continue to vest and become
exercisable or be paid (as applicable) based on continued service during the
remaining vesting period;

(ii) All other such outstanding Awards shall continue to vest and become
exercisable or be paid (as applicable) based on continued service during the
remaining vesting period, if any; and

(iii) Notwithstanding the foregoing, if the Employee’s employment is
involuntarily terminated without Cause within two years after such Change in
Control, all such outstanding Awards shall become vested and exercisable or be
paid (as applicable) in full, effective as of the date of such termination, and
any such Awards that are Options or Stock Appreciation Rights shall be cancelled
in accordance with Section 15(d) as of the date of termination of employment.

(c) Awards that are not Assumed. To the extent outstanding Awards granted under
the Plan are not assumed, converted or replaced by the resulting entity in
connection with a Change in Control (or, if the Company is the resulting entity,
to the extent such Awards are not continued by the Company) in accordance with
Section 15(a) of the Plan, then, except as otherwise provided in the applicable
Award or in another written agreement with the grantee, or in a Company
severance plan, if any, then, effective immediately prior to the Change in
Control:

(i) All service-based and performance-based vesting restrictions with respect to
all such outstanding Awards shall lapse, with any applicable performance goals
deemed to be satisfied as if “target” performance had been achieved, and all
such Awards shall become fully vested and exercisable or be paid, as applicable,
effective as of the date of such Change in Control; and

(ii) All such outstanding Awards that are Options or Stock Appreciation Rights
shall be cancelled in accordance with Section 15(d) effective on the Change in
Control.



--------------------------------------------------------------------------------

(d) Cancellation Right. The Committee may, in its sole discretion and without
the consent of the grantee of an Award, either by the terms of the Award or by
resolution adopted prior to the occurrence of the Change in Control, provide
that any outstanding Award (or a portion thereof) shall, upon the occurrence of
such Change in Control, be cancelled in exchange for a payment in cash or other
property (including shares of the resulting entity in connection with a Change
in Control) in an amount equal to the excess, if any, of the Fair Market Value
of the shares subject to the Award, over any exercise price related to the
Award, which amount may be zero if the Fair Market Value of a share on the date
of the Change in Control does not exceed the exercise price per share of the
applicable Awards.

(e) Miscellaneous.

(i) Any action or determination to be taken by the Committee pursuant to this
Section 15 in connection with a Change in Control shall be taken prior to such
Change in Control.

(ii) For purposes of Section 15(b), the cancellation of an Award and subjecting
a cash equivalent amount to the remaining vesting schedule based on continued
service will be treated as a conversion of an Award that is assumed.

(f) Section 409A. Notwithstanding any provision of this Plan to the contrary,
and except as otherwise provided in the Award, if (i) an Award is considered a
“deferral of compensation” (within the meaning of Section 409A of the Code),
(ii) the Award becomes vested or restrictions lapse, expire or terminate upon
the occurrence of a Change in Control, and (iii) either such Change in Control
is not treated as a “change in ownership” of the Company, a “change in the
effective control” of the Company or a “change in the effective ownership of a
substantial portion of the assets” of the Company (within the meaning of Section
409A of the Code) or payment of the Award is not otherwise permitted upon the
Change in Control under Section 409A of the Code without the imposition of taxes
and penalties, then even though such Award may be deemed to be vested or
restrictions lapse, expire or terminate upon the occurrence of the Change in
Control, payment of the vested Award will be made, to the extent necessary to
comply with the provisions of Section 409A of the Code, to the grantee on the
earliest of: (A) the grantee’s “separation from service” with the Company (as
defined for Section 409A of the Code), provided that if the grantee is a
“specified employee” (determined pursuant to the Company’s policy for
determining specified employees in accordance with Section 409A of the Code),
the payment date shall be the first day of the seventh (7th) month after the
date of the grantee’s separation from service; (B) the date payment otherwise
would have been made in the absence of any provisions in this Plan to the
contrary (provided such date is permissible under Section 409A of the Code); or
(C) the grantee’s death.

(g) Nonapplication to Fully Vested Awards. This Section 15 shall not apply to
any Other Stock-Based Awards or Director Awards granted pursuant to Section 11
that are not subject to any vesting restriction and payment is deferred pursuant
to the Company’s Management Retirement Plan or the Non-Employee Directors
Deferred Compensation Plan.

Section 16 — Duration, Amendment, Suspension and Termination

The Plan shall become effective upon approval by the Board, subject to approval
of the stockholders of the Company, and shall continue in effect for a term of
ten (10) years unless terminated by the Board. The Board may amend, suspend or
terminate any portion or all of the Plan at any time, but no such Board action
shall adversely affect the rights of any grantee or other holder of any Award
then outstanding or unvested without the consent of such grantee or holder,
unless such amendment or termination is necessary to comply with any applicable
law, regulation or rule. Notwithstanding the foregoing, the Plan shall not be
amended without the approval of the Company’s stockholders (a) to increase the
maximum aggregate number of shares of Company Stock that may be issued under the
Plan (except by operation of Section 14); (b) to change the class of persons
eligible to receive Incentive Stock Options; or (c) to make any other amendment
that would require approval of the Company’s stockholders under any applicable
law, regulation or rule, including any applicable Nasdaq listing standard.



--------------------------------------------------------------------------------

Section 17 — Miscellaneous Provisions

(a) Governing Law. The Plan shall be governed by and construed in accordance
with the laws of the State of Delaware applicable to contracts made and to be
performed in the State of Delaware.

(b) Severability. If any provision of the Plan or any Award is or becomes or is
deemed to be invalid, illegal or unenforceable in any jurisdiction or as to any
grantee or Award, or would disqualify the Plan or any Award under any law deemed
applicable by the Committee, such provision shall be construed or deemed amended
to conform to the applicable laws or if it cannot be construed or deemed amended
without, in the determination of the Committee, materially altering the intent
of the Plan or the Award, such provision shall be construed or deemed stricken
as to such jurisdiction, grantee or Award, and the remainder of the Plan and any
such Award shall remain in full force and effect.

It is intended that the Plan be applied and administered in compliance with Rule
16b-3. If any provision of the Plan would be in violation of Rule 16b-3 if
applied as written, such provision shall not have effect as written and shall be
given effect so as to comply with Rule 16b-3, as determined by the Board.

Adopted by the Board of Directors of the Company: February 7, 2005, As Amended
November 6, 2006, November 8, 2007, February 18, 2010, December 31, 2011,
February 12, 2015, and February 15, 2017.